         Case 3:16-cv-02914-BEN-JLB Document 135 Filed 08/07/19 PageID.1943 Page 1 of 1



     1
                                                                              FILED
 2                                                                             AUG O7 2019

 3                                                                      CLERK, U.S. om,RtCT COURT
                                                                      SOUTHERN DISTR,O ()~ CALIFORNIA
                                                                      BY                      ''FPIJH
 4                                                                                        ~-==--=

 5                                 UNITED STATES DISTRICT COURT
 6                               SOUTHERN DISTRICT OF CALIFORNIA
 7
 8        BROCK MATHIS; MICHELLE                          Case No.: 3:16-cv-02914-BEN-JLB
          MATHIS,
 9
                                            Plaintiffs,   ORDER GRANTING JOINT
10                                                        MOTION TO DISMISS
          V.                                              [Doc. 134]
11
          MILGARD MANUF ACTURlNG, INC.,
12
                                           Defendant.
13
14              Pursuant to Federal Rule 41(a)(l)(A)(ii), the parties jointly move to dismiss this
15        action with prejudice. [Doc. 134.] The motion is GRANTED. This action is dismissed
16        with prejudice with each party to bear its own attorneys' fees and costs.
17              IT IS SO ORDERED.

18                          ~
19       DATED: August _____y 2019
20
21
22
23
24
25
26
27
28


                                                                                   3: l 6-cv-02914-BEN-JLB
